Citation Nr: 1825487	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-18 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to June 1992.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction currently resides with the Los Angeles, California RO.

As an initial matter, the Board notes that in a July 2017 rating decision the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Since that decision, the Veteran has not raised the issue of unemployability or otherwise expressed disagreement with the decision.  As such, the issue of entitlement to TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated). 

In September 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing has been associated with the electronic claims file.

During that September 2017 Board hearing the Veteran's representative noted that additional evidence had been associated with the claims file since the last RO adjudication and the Veteran explicitly waived initial consideration of that evidence by the RO.  As such, the Board may proceed with a decision in this case.  


FINDINGS OF FACT

1.  Prior to January 22, 2015, audiometric examination corresponded to no greater than a level II hearing loss for the right ear and no greater than a level III hearing loss for the left ear.

2.  From January 22, 2015, audiometric examination corresponds to no greater than a level V hearing loss for the right ear and no greater than a level IV hearing loss for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to January 22, 2015, for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code (DC) 6100, 4.86 (2017).

2.  The criteria for a 10 percent rating from January 22, 2015, for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.85, DC 6100, 4.86 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claim.  Here, the undersigned clarified the issue on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ specifically discussed potential evidence that would support the Veteran's claim and the Veteran waived RO initial consideration of the evidence that is the basis for the increased rating assigned herein.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. §  3.103 (2017).

The Veteran and her representative have not identified any potential shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Rating

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86(a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  

It is noteworthy at the outset that hearing loss disability is rated based on audiometry specified by regulation.  Inasmuch as any audiometry test is not in accordance with the regulatory specifications, it may not serve as the basis for the rating assigned.

Prior to January 22, 2015

The Veteran claims that the noncompensable rating assigned prior to January 22, 2015, does not accurately depict the nature of his disability during that period.  (As will be discussed below, the Board finds that a 10 percent disability rating is warranted for the period from January 22, 2015.)

In May 2012, the Veteran was seen for a hearing aid check and had no significant changes to her hearing since prior evaluations.

In March 2013, the Veteran was seen for a hearing aid evaluation to replace her 5-year old unit.  At that time, the Veteran denied any hearing changes since the last evaluation in May 2012. 

The Veteran was afforded a VA contract examination in April 2013.  The Veteran reported that if she was not looking in another's face during conversation that she would miss some or all of what was said.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:


HERTZ




1000
2000
3000
4000
RIGHT
20
50
70
80
LEFT
30
55
80
80

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent for the right ear and 90 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 55 for the right ear and 61.25 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and III for the left ear.  Such a degree of hearing loss warrants only a noncompensable rating under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

The Board has considered the lay statements provided by the Veteran regarding her difficulty hearing.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The probative medical evidence does not show the Veteran's hearing loss reached a compensable level at any point during the appellate period prior to January 22, 2015.  Staged ratings for the period prior to January 22, 2015, therefore, are inapplicable here.  Considering the results of the VA examination, entitlement to a compensable rating prior to January 22, 2015, is denied.

From January 22, 2015

The Board finds that a 10 percent disability rating is warranted for the Veteran's bilateral hearing loss disability from January 22, 2015.

Specifically, in a January 22, 2015, statement the Veteran's representative requested that a new VA examination for the Veteran's hearing be scheduled prior to her Board hearing.  Although not specifically stated therein, the request for a new examination could reasonably be taken as an assertion of worsening hearing acuity since the last examination in 2013.  Such worsening was confirmed in the subsequent March 2017 examination and supported by the Veteran's statements of a multiple year history of worsening hearing acuity reported during her September 2017 Board hearing (as discussed immediately below).

The Veteran was afforded a VA contract examination in March 2017.  The Veteran reported that if she was not looking in another's face during conversation that she would miss some or all of what was said.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:


HERTZ




1000
2000
3000
4000
RIGHT
25
50
70
80
LEFT
30
65
80
80

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 70 percent for the right ear and 76 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 56.25 for the right ear and 63.75 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of V for the right ear and IV for the left ear.  Such a degree of hearing loss warrants a 10 percent rating under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

During her September 2017 Board hearing, the Veteran testified that her hearing acuity had worsened over the past 4 years.  For the past 3 to 4 years, she had had trouble watching television and videos and had been forced to use closed captioning because she was unable to understand the conversations.  The Veteran also had trouble understanding conversations on the radio, unless the speaker was talking loudly and/or clearly.  She always had to ask people with whom she was speaking to talk louder and to repeat what they had been saying.  These problems occurred even using her hearing aids.  

Again, the Board finds that a 10 percent disability rating is warranted from January 22, 2015.  As to assigning an effective date for the 10 percent rating prior to that date, the Board recognizes that it is possible that the Veteran's hearing acuity worsened to the point that a 10 percent disability rating would have been warranted at some point prior to January 22, 2015, based on her reports of a 3 to 4 year history of worsening hearing acuity during the September 2017 Board hearing; however, as the previous testing results do not meet the criteria for a compensable disability rating and it is unclear at precisely what date the Veteran's hearing acuity decreased to the point that she met the criteria for a 10 percent disability rating, the Board finds that an effective date of January 22, 2015, for the increased rating is appropriate as it is the earliest definitive correspondence that can reasonably be interpreted as a worsening of her hearing acuity.

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The probative medical evidence does not show the Veteran's hearing loss has ever reached a compensable level greater than 10 percent from January 22, 2015.  Staged ratings for this time period, therefore, are inapplicable.  Considering the results of the VA treatment results and examination, entitlement to rating of 10 percent, but no greater, is warranted from January 22, 2015.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable rating prior to January 22, 2015, for a bilateral hearing loss disability is denied.

Entitlement to an increased rating of 10 percent from January 22, 2015, for a bilateral hearing loss disability is granted, subject to the laws and regulations controlling the award of monetary benefits.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


